Title: From Thomas Jefferson to André Limozin, 12 November 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Nov. 12. 1788

I should not so long have delayed answering your favor of the 6th. of Oct. but that I have been extremely engaged, and particularly by the Arret of Sep. 28. which prohibits the importation of foreign whale oil, without any exception in our favor. At length I have a prospect of obtaining an exception for American oil. Should any arrive before the matter is finally decided, the Ministers authorize me to say it shall be received, and that the vessels need not return with it. This business has prevented my answering any of my correspondents for some time past. I suspect there is some mistake in the article of the Pendule, or clock, which you suppose you  have received for me. Assuredly I never sent any to you, and this must have come to you from some other quarter. My packages always have the name of the person for whom they are intended, and the port; and I either add on the same package a recommendation to your care, or I put them into another envelope or caisse and address it to you, on the presumption that there being nothing on the box but your name, you will open it, and then see the inner one with it’s proper address. I always send a letter about the same time describing them to you.—With respect to the letter you wrote to Mr. Madison and which remains unanswered, I know that he was absent from New York for several months about that time. His punctuality is such that you may rely on his answering. I will write to him on the same subject. The box of vinegar is intended for Philadelphia. It will not be worth forwarding from Baltimore to Philadelphia by land, and would be longer finding a conveiance by sea from Baltimore than Havre. Therefore if the Sally be not gone, I would rather have it withdrawn if possible. So also as to the M. de la fayette’s bust which is intended for Richmond and would be less likely to find a conveiance from Baltimore than from Havre to Richmond. For another reason too, I find that no pedestal has been made for it. I am therefore ordering one, and would rather the bust should wait for the pedestal.—I think it very probable that peace will be established between Russia, Sweden, and Denmark: and there is a late circumstance which proves strongly that this country will not suffer herself to be engaged in the war even if it goes on. I believe then we may count on peace a year longer, unless any accident happens to the King of England, who has an illness which may be long or short, but which probably will not be cured.—I shall sign the Consular convention with this court this week, and wish much for an immediate conveiance for it to Congress. If the Sally be not gone, or if there be any other vessel going from your port, if you will inform me of it (giving me the latest day possible) I will send it to you by a courier to be forwarded. I am Sir Your very humble servt.,

Th: Jefferson

